       Case 1:09-cr-00909-DC Document 26 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :           ORDER

          - against -                  :           09 Cr. 909-1 (DC)

RIGOBERTO RENTERIA-ANDRADE,            :

                      Defendant.       :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          The next conference in this matter scheduled for March

5, 2021, will take place at 11 a.m.

          As requested, defense counsel will be given an

opportunity to speak with the defendant, Rigoberto Renteria-

Andrade, by telephone fifteen minutes before the conference

begins. Accordingly, at 10:45 a.m. on March 5, 2021, the

Westchester County Jail will call defense counsel at the

telephone number listed on the docket.       Chambers has provided

defense counsel with a telephone number at which a Spanish-

speaking interpreter can be reached at the time of the pre-

conference; it is counsel's responsibility to conference the

interpreter in with the defendant for the pre-conference.

          Shortly before the conference, counsel shall call

(877) 402-9753 and enter the following access code: 5227720.

Members of the press and public who wish to listen in on the
         Case 1:09-cr-00909-DC Document 26 Filed 02/12/21 Page 2 of 2



conference may call the same number, but they will not be

permitted to speak during the conference.

            SO ORDERED.

Dated:      New York, New York
            February 12, 2021



                                           ___s/Denny Chin______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                     -2-
